Citation Nr: 1702298	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-29 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for rheumatoid arthritis, left hand.  

2.  Entitlement to a disability rating in excess of 10 percent for rheumatoid arthritis, right hand.  

3.  Entitlement to a disability rating in excess of 10 percent for rheumatoid arthritis, with hammertoes and osteoporosis, left foot.  

4.  Entitlement to a disability rating in excess of 10 percent for rheumatoid arthritis, left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of whether a clear and unmistakable error was committed in a February 2013 rating decision, has been raised by the record in a June 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Board finds additional development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran most recently underwent VA examinations in April 2014.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

Additionally, in the course of a November 2014 informal hearing presentation, the Veteran's representative asserted a higher disability rating was warranted for the Veteran's left and right hand arthritis under the provisions of 38 C.F.R. § 3.321(b).  The Board notes that this regulation provides for extra-schedular ratings in exceptional circumstances when the rating schedule does not sufficiently compensate the disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  This requires a two prong analysis to determine whether a case should be referred to the Director of Compensation Service for extra-scheduler consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent to proceed to the second question, because the veteran's disability has been adequately appraised by the rating schedule.  If a veteran's disability manifestations are not adequately considered by the rating schedule, then an assessment must be made as to whether a claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

The Board notes that in a September 2014 physical therapy note from the Poplar Bluff VAMC, the Veteran's treating clinicians indicated he exhibited functional limitations of his hands.  Further, in December 2010 the Veteran submitted numerous work records chronicling several instances in which he required sick leave as a result of his disability.  Based on the foregoing, the Board finds there are sufficient grounds to submit this case to the Director of Compensation Service for extra-scheduler consideration.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions: 

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Then, the RO or the AMO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral hand, left foot and left ankle disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMO should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

3.  In addition, the RO or AMO should refer the case to the Director of Compensation Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The referral should be accompanied by a full statement as to the Veteran's employment interferences and functional impairments caused by his service connected bilateral hand disabilities.  The Director of Compensation Service should provide a complete rationale for any determination rendered.  

4.  The RO or the AMO should also undertake any other indicated development.  

5.  Finally, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






